The present application is being examined under the AIA  first to invent provisions. 
Detailed Action
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 28, 2022 has been entered.
 
Current Status of Claims
This action is issued in response to communication of October 28, 2022. By amendment of October 28, 2022 the Applicant amended claims 1, 3, 9, 11, 17, and 18. Therefore, claim 1 to 20 remain active in the application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 to 20 have been considered but are moot because the new ground of rejection does not rely on at least some references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the attribute is selected by the remote user from a list of attributes” (claim 1, lines 8-9; claim 9, lines 6-7; claim 17, lines 7-8); “display the message proximate the remote user on the display” (claim 1, line 10; claim 9, lines 6-7; claim 17, line 9) (emphasis added by examiner) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Some of these rejections are withdrawn in view of amendment of October 28, 2022.
 Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, so far it is not clear on which display “the message proximate the remote user” is shown. Independent claims 1, 9, and 17 claims the eyewear with a display (claim 1, line 4) and on lines 10 to 12 of claim 1 “…display the message proximate the remote user on the display” (emphasis added by examiner). It is not clear, if the message is displayed on the display of the user why it is displayed proximate the remote user?   Examiner assumes that the current claims are related to the Applicant’s embodiment illustrated in Figures 8B-8C of the instant disclosure, wherein “user B can selectively broadcast the personal attribute (802) of user B to user A” (See published instant application, paragraph [0106]). The paragraph [0106] of the disclosure further states that “ the personal attribute 802 in association with the user B as seen through the optical assembly 180A and 180B, such as in a speech bubble 800 displayed on display 177 proximate a portion of user B, such as the mouth or head”. From illustrations and description is not clear where, on what display attribute/message (802) is shown.  In Figure 8B bubble (800) is located in the free space near head of user B. The description and claims state the “display a message proximate the remote user on the display”. Figure 8C illustrates a screen (177), which looks like a screen of the mobile device, perhaps like (401). Therefore, it is understood that the concept (See Figures 8B-8C), the Applicant attempted to claim, involves two users (the user B and remote user A); at least three displays of the devices (100A, 100b, 401). Accordingly, examiner believes that amended claim language does not clearly reflect the invention as originally illustrated and described. Appropriate claim language improvments are respectfully requested.

Claim Rejections - 35 USC § 103   
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-2, 4-10, 12-17, and 19-20 are rejected to the best examiner’s understanding under 35 U.S.C. 103 as being unpatentable in view of Katz et al (US Patent Publication Application 2020/0090300 A1) in view of Rakshit (US Patent Publication Application 2015/0339094 A1) and further in view of Hu et al. (US Patent Publication 2019/0235621 A1).
In regard of claim 1, Katz et al. disclose an eyewear, comprising: a frame; an optical member supported by the frame (See at least Figure 1A of Katz et al. illustrating an eyewear (100) having frame (105) and optical member (180B) as discussed in paragraphs [0041-0042] of Katz et al.); a display coupled to the optical member (See at least Figures 1 and 9 of Katz et al. illustrating display (180A-B) and paragraphs [0042, 0048] of Katz et al. discussing that the optical member is used to display images); and a processor configured to: detect a remote user in an environment (See at least Figure 9 of Katz et al. illustrating processor (922, 932) which detects a remote user (990)).
However, the reference to Katz et al. does not specifically discuss an eyewear device, which receives a message from a remote eyewear device of the remote user that is indicative of an attribute of the remote user; and display the message proximate the user on the display, wherein the message is indicative of the attribute of the remote user.
In the same field of endeavor, Rakshit discloses a user (USER1) and a remote user (USER 2) with eyewear (20) shown in Figures 2-4, which displays the message from the remote user (66, 72) indicative of an attribute of the remote user like GEO location or point of interest and display a message on the display (72) as shown in Figure 7 and also discussed in paragraphs [0020, 0035-0041].
However, the combination of Katz et al. and Rakshit does not specifically discuss an eyewear wherein the attribute is selected by the remote user from a list of attributes and wherein the attribute is a mood of the remote user.
In the same field of endeavor Hu et al. discloses eyewear device (200) as shown in Figure 2B which can display an attribute reflecting a mood of the remote user (224) on display (222) elected from the list as illustrated and discussed in paragraphs [0007, 0035-0037]]. 
Therefore, it would be obvious to the person of ordinary skills in the art at the time the invention was filed to use a user’s attributes recognition shown by Rakshit and Hu et al. with the device shown by Katz et al. in order to provide a user with a personal status of another detected user using augmented reality features.
In regard of claim 2, Katz et al., Rakshit and Hu et al. further disclose the eyewear of claim 1, wherein the processor is configured to identify a position of the remote user in the environment (See Figures 3-4 of Rakshit illustrating the processor (30) configured to identify a position of the remote user (48, 50)  and in Figure 4, reference numerals (54, 64) as discussed in paragraphs [0020-0031]).

In regard of claim 4, Katz et al., Rakshit and Hu et al. further disclose the eyewear of claim 1, wherein the processor is configured to identify a portion of the remote user, and display the message proximate the portion of the remote user (See at least paragraph [0125] of Katz et al., wherein is discussed that the processor can identify portion of the remote user like (face nose, hands, eyes, mouth, or ears).
In regard of claim 5, Katz et al., Rakshit and Hu et al. further disclose the eyewear of claim 4, wherein the processor is configured to identify the head of the remote user, and display the message in a speech bubble proximate the head of the remote user (See Figure 2B of Hu et al. reference numeral (222) adding message to display as discussed in paragraph [0035]).
In regard of claim 6, Katz et al., Rakshit and Hu et al. further disclose the eyewear of claim 5, wherein the message is a symbol (See at least Figure 2B of Hu et al. illustrating a heart symbol (224) as a message).
In regard of claim 7, Katz et al., Rakshit and Hu et al. further disclose the eyewear of claim 1, wherein the eyewear further comprises a camera configured to capture a plurality of frames, wherein the processor is configured to identify the remote user in the plurality of frames (See at least Figure 1A and 9 of Katz et al. illustrating eyewear (100) with a camera (114B, 114B, 220) and processor (912) identifying the remote user (990) as discussed in paragraphs [0050-0051]).
In regard of claim 8, Katz et al., Rakshit and Hu et al. further disclose the eyewear of claim 1, wherein the attribute is selected by the remote user (See at least Figure 2B and paragraph [0035] of Hu et al.).
In regard of claim 9, Katz et al., Rakshit and Hu et al. further disclose an interactive augmented reality method for use with eyewear having a frame, an optical member supported by the frame, a display coupled to the optical member, and a processor, the processor: detecting a remote user in an environment; receiving a message from a remote eyewear device of the remote user that is indicative of an attribute of the remote user; and displaying the message proximate the remote user on the display, wherein the message is indicative of the attribute of the remote user (See at least abstract and paragraphs [0041-0042] of Hu et al. discussing method for interactive augmented reality as addressed above in rejection of claim 1).
In regard of claim 10, Katz et al., Rakshit and Hu et al. further disclose the method of claim 9, wherein the processor identifies a position of the remote user in the environment (See rejection of claim 2 provided above).
In regard of claim 12, Katz et al., Rakshit and Hu et al. further disclose the method of claim 9, wherein the processor identifies a portion of the remote user, and displays the message proximate the portion of the remote user (See rejection of claim 4 provided above).
In regard of claim 13, Katz et al., Rakshit and Hu et al.  further disclose the method of claim 12, wherein the processor identifies the head of the remote user, and displays the message in a speech bubble proximate the head of the remote user (See rejection of claim 5 provided above).
In regard of claim 14, Katz et al., Rakshit and Hu et al. further disclose the method of claim 13, wherein the message is a symbol (See rejection of claim 6 provided above).
In regard of claim 15, Katz et al., Rakshit and Hu et al. further disclose the method of claim 9, wherein the eyewear further comprises a camera configured to capture a plurality of frames, wherein the processor identifies the remote user in the plurality of frames (See rejection of claim 7 provided above).
In regard of claim 16, Katz et al., Rakshit and Hu et al. further disclose the method of claim 9, wherein the attribute is selected by the remote user (See rejection of claim 8 provided above).
In regard of claim 17, Katz et al., Rakshit and Hu et al. further disclose a non-transitory computer-readable medium storing program code which, when executed, is operative to cause an electronic processor of eyewear having a frame, an optical member supported by the frame, a display coupled to the optical member, to perform the steps of: detecting a remote user in an environment; receiving a message from a remote eyewear device of the remote user that is indicative of an attribute of the remote user; and displaying the message proximate the remote user on the display, wherein the message is indicative of the attribute of the remote user (See at least Figures 1-4 of Rakshit illustrating computer readable medium storing (34-36) for storing program code which executes on electronic processor (32) of eyewear detection of remote user and providing a message about user as shown in Figure 7, steps (54, 60, 72)).
In regard of claim 19, Katz et al., Rakshit and Hu et al.further disclose the non-transitory computer-readable medium storing program code of claim 17, wherein the program code, when executed, is operative to cause the electronic processor to perform the further step of: identifying a portion of the remote user; and displaying the message proximate the portion of the remote user (See rejection of claim 4 provided above).
In regard of claim 20, Katz et al., Rakshit and Hu et al. further disclose the non-transitory computer-readable medium storing program code of claim 17, wherein the attribute is selected by the remote user (See rejection of claim 8 provided above).
Claims 3, 11 and 18 are rejected to the best examiner’s understanding under 35 U.S.C. 103 as being unpatentable in view of Katz et al (US Patent Publication Application 2020/0090300 A1) in view of Rakshit (US Patent Publication Application 2015/0339094 A1) and further in view of Hu et al. (US Patent Publication 2019/0235621 A1) and further in view of Iyer et al. (US Patent Publication Application 2019/0383615 A1).
In regard of claim 3, Katz et al., Rakshit and Hu et al. further disclose the eyewear of claim 2, wherein the processor is configured to receive the position of the remote user from the remote eyewear device as an (x, y, z) coordinate in a shared coordinate system of the eyewear and the remote user (See Figures 3-4 of Rakshit illustrating the processor (30) configured to receive the position of remote user (64) as coordinates (86) as shown in Figure 7 and discussed in paragraph [0036]).
However, the combination of Katz et al., Rakshit and Hu et al. does not specifically discuss the processor is configured to construct a map of the environment using a simultaneous localization and mapping (SLAM) algorithm.
In the same field of endeavor, Iyer et al. discloses the processor (201) for eyewear (102) shown in Figures 1-2 which construct a map of the environment using SLAM algorithm as discussed in paragraphs [abstract, 0062, 0090].
Therefore, it would be obvious to the person of ordinary skills in the art at the time the invention was filed to use SLAM algorithm shown by Iyer et al. with the device shown by Katz et al., Rackshit and Hu et al. in order to select a subset of landmarks detected in a physical environment and manage utilization of information handling system resource during execution of a virtual, augmented, or mixed reality application.
In regard of claim 11, Katz et al., Rakshit, Hu et al. and Iyer et al. further disclose the method of claim 10, wherein the processor constructs a map of the environment using a simultaneous localization and mapping (SLAM) algorithm and receives the position of the remote user from the remote eyewear device as an (x, y, z) coordinate in a shared coordinate system of the eyewear and the remote eyewear device (See rejection of claim 3 provided above).
In regard of claim 18, Katz et al., Rakshit, Hu et al. and Iyer et al. further disclose the non-transitory computer-readable medium storing program code of claim 17, wherein the program code, when executed, is operative to cause the electronic processor to perform the further step of: constructing a map of the environment using a simultaneous localization and mapping (SLAM) algorithm; and receiving a position of the remote user from the remote eyewear device in a shared coordinate system of the eyewear and the remote eyewear device (See rejection of claim 3 provided above).

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to Applicant’s disclosure. Applicant is required under 37 C.F.R. 1.111 (c ) to consider these references fully when responding to this action.
	US Patent Publication Application 2019/0066381 to Estable 
	Examiner’s Note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692